                      Case 15-23220                 Doc 49           Filed 11/16/18 Entered 11/16/18 14:12:33                                      Desc Main
                                                                      Document     Page 1 of 19




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                            §
                                                     §
                   CHAMPAIGN BUILDERS SUPPLY COMPANY §                                                         Case No. 15-23220
                                                     §
                                       Debtor        §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    07/07/2015 . The undersigned trustee was appointed on 07/07/2015 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $             276,750.97

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                        20,669.27
                                                     Bank service fees                                                              10,369.35
                                                     Other payments to creditors                                                       685.65
                                                     Non-estate funds paid to 3rd Parties                                                0.00
                                                     Exemptions paid to the debtor                                                       0.00
                                                     Other payments to the debtor                                                        0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $             245,026.70

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 15-23220                  Doc 49          Filed 11/16/18 Entered 11/16/18 14:12:33                                      Desc Main
                                                         Document     Page 2 of 19




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 11/27/2015 and the
      deadline for filing governmental claims was 01/04/2016 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 17,087.55 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 17,087.55 , for a total compensation of $ 17,087.55 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/29/2018                                     By:/s/Frances Gecker, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                     Page:       1
                                       Case 15-23220              Doc 49    Filed 11/16/18 Entered 11/16/18 14:12:33                                      Desc Main
                                                                                        FORM 1
                                                                    INDIVIDUALDocument     Page
                                                                               ESTATE PROPERTY   3 of 19AND REPORT
                                                                                               RECORD
                                                                                                ASSET CASES
                                                                                                                                                                                                      Exhibit A
Case No:             15-23220                        DLT            Judge:        Deborah L. Thorne                            Trustee Name:                      Frances Gecker, Trustee
Case Name:           CHAMPAIGN BUILDERS SUPPLY COMPANY                                                                         Date Filed (f) or Converted (c):   07/07/2015 (f)
                                                                                                                               341(a) Meeting Date:               08/14/2015
For Period Ending:   10/29/2018                                                                                                Claims Bar Date:                   11/27/2015


                                  1                                              2                            3                             4                          5                             6

                         Asset Description                                     Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                        Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                               Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                         Exemptions,                                                                               Assets
                                                                                                       and Other Costs)

  1. CHECKING ACCOUNT - First Financial Bank                                         107,000.00                   107,000.00                                               107,795.50                          FA
  2. ACCOUNTS RECEIVABLE - Butts Construction                                         11,088.66                    11,088.66                                                       0.00                        FA
  3. ACCOUNTS RECEIVABLE - Felmley - Dickerson Co.                                         346.77                    346.77                                                        0.00                        FA
  4. ACCOUNTS RECEIVABLE - Imperial Concrete                                         148,226.64                   148,226.64                                                       0.00                        FA
  5. ACCOUNTS RECEIVABLE - JJ Braker & Sons                                            1,100.00                     1,100.00                                                       0.00                        FA
  6. ACCOUNTS RECEIVABLE - McShane Construction                                       26,906.00                    26,906.00                                                26,096.00                          FA
  7. ACCOUNTS RECEIVABLE - Mid-Illinois Concrete                                      17,045.11                    17,045.11                                                       0.00                        FA
  8. ACCOUNTS RECEIVABLE - Poettiker Construction                                      1,652.68                     1,652.68                                                       0.00                        FA
  9. ACCOUNTS RECEIVABLE - Stark Excavating                                                 28.88                     28.88                                                        0.00                        FA
 10. ACCOUNTS RECEIVABLE - Vee-Jay Cement Construction                                 6,182.50                     6,182.50                                                       0.00                        FA
 11. ACCOUNTS RECEIVABLE - Westport Pools                                                  490.17                    490.17                                                        0.00                        FA
 12. ACCOUNTS RECEIVABLE - Williams Brothers Construction,                            28,258.50                    28,258.50                                                       0.00                        FA
     Inc.
 13. AUTOMOBILES - 2011 GMC Terrain                                                   12,500.00                    12,500.00                                                 5,000.00                          FA
 14. AUTOMOBILES - 2007 Lincoln Town Car                                               8,000.00                     8,000.00                                                 8,000.00                          FA
 15. LITIGATION - Champaign Builders v. Imperial Concrete, et al.                            0.00                  40,000.00                                                40,000.00                          FA

     Tri-Star Marketing, Inc., UPS, Busey Bank - Case 12 CH 323
 16. LEASE PAYMENTS (u)                                                                      0.00                       0.00                                                28,200.00                          FA

     30 E. John, LLC Lease Payments.
 17. USA v. Neal S. Freeman - Dist. Court Peoria, IL (u)                                     0.00                   7,000.00               OA                                6,413.41                          FA

     Restitution for case against Mr. Freeman. Embezzeled
     money from Champaign Builders. Mr. Freeman currently
     makes monthly payments through the U.S. Government.
 18. SETTLEMENT - BLAGER TRUST (u)                                                           0.00                  55,000.00                                                55,000.00                          FA
 19. REFUND - AUTO OWNERS INSURANCE (u)                                                      0.00                       0.00                                                    246.06                         FA


      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                             Page:        2
                                       Case 15-23220              Doc 49         Filed 11/16/18 Entered 11/16/18 14:12:33                Desc Main
                                                                                  Document     Page 4 of 19
                                                                                                                                                          Gross Value of Remaining Assets
TOTALS (Excluding Unknown Values)                                                   $368,825.91                $470,825.91                           $276,750.97              Exhibit A
                                                                                                                                                                                   $0.00
                                                                                                                                                          (Total Dollar Amount in Column 6)


Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

9-26-18 TRUSTEE HAS FILED AN OBJECTION TO CLAIM NO. 8 TO BE HEAR ON 10/25/18.

7-20-18 TRUSTEE'S ACCOUNTANT MET ITH THE IRS AND RESOLVED PENALTIES, RESULTING IN A $3,120 REDUCTION AND A REFUND OF FUNDS ON DEPOSIT
  ITH IRS. TRUSTEE IS NO A AITING A REFUND FROM THE IRS AND THEN SUBMIT A FINAL REPORT.

6-28-18 TRUSTEE'S ACCOUNTANT HAS NEGOTIATED A RESOLUTION ITH THE IRS. THE IRS HAS ALSO REQUESTED AN AUDIT OF 2010 RETURNS
(PREPETITION). MEETING ITH IRS AND ACCOUNTANT IS SCHEDULED FOR 7/18/18.

2-13-18 TRUSTEE HAS DIRECTED HER ACCOUNTANT TO APPEAL AN IRS LEVY FOR PENALTIES AND INTEREST FOR A PREPETITION TAX RETURN AND REQUEST
THAT THE IRS FILE A CLAIM IN THE BANKRUPTCY CASE.




Initial Projected Date of Final Report (TFR): 10/01/2016            Current Projected Date of Final Report (TFR): 06/15/2018




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                 Page:           1
                                         Case 15-23220                 Doc 49 Filed 11/16/18
                                                                                           FORM 2Entered 11/16/18 14:12:33                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 19 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-23220                                                                                              Trustee Name: Frances Gecker, Trustee                                   Exhibit B
      Case Name: CHAMPAIGN BUILDERS SUPPLY COMPANY                                                                           Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX2069
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0809                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/29/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                  6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction                Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                         ($)
   08/27/15             1          Champaign Builders Supply Co.             Bank Account                                           1129-000             $107,795.50                              $107,795.50
                                   30 East John Street
                                   PO Box 1520
                                   Champaign, IL 61824-1520
   09/08/15                        MS. GLORIA BAGER                          Purchase of 2 Vehicles                                                       $13,000.00                              $120,795.50

                                                                             Gross Receipts                           $13,000.00

                        13                                                   AUTOMOBILES - 2011 GMC                    $5,000.00    1129-000
                                                                             Terrain
                        14                                                   AUTOMOBILES - 2007 Lincoln                $8,000.00    1129-000
                                                                             Town Car
   09/08/15                        Associated Bank                           Bank Service Fee under 11                              2600-000                                       $25.84         $120,769.66
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/07/15                        Associated Bank                           Bank Service Fee under 11                              2600-000                                      $169.36         $120,600.30
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/20/15             16         30 E. John LLC OPERATING ACCT.            LEASE PAYMENTS                                         1290-000              $28,200.00                              $148,800.30

   11/06/15                        Associated Bank                           Bank Service Fee under 11                              2600-000                                      $195.52         $148,604.78
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/15                        Associated Bank                           Bank Service Fee under 11                              2600-000                                      $213.79         $148,390.99
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/16                        Associated Bank                           Bank Service Fee under 11                              2600-000                                      $220.62         $148,170.37
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/05/16                        Associated Bank                           Bank Service Fee under 11                              2600-000                                      $220.30         $147,950.07
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/15/16           5001         ADAMS-LEVINE                              BLANKET BOND NO.                                       2300-000                                       $97.38         $147,852.69
                                   370 LEXINGTON AVENUE, SUITE 1101          10BSBGR6291
                                   NEW YORK, NEW YORK 10017




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                      $148,995.50           $1,142.81
                                                                                                                                                                                                   Page:           2
                                         Case 15-23220                 Doc 49 Filed 11/16/18
                                                                                           FORM 2Entered 11/16/18 14:12:33                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 19 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-23220                                                                                            Trustee Name: Frances Gecker, Trustee                                       Exhibit B
      Case Name: CHAMPAIGN BUILDERS SUPPLY COMPANY                                                                         Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX2069
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0809                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/29/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                    6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   03/03/16             15         UNITED PARCEL SERVICE                     UPS SETTLEMENT                                       1149-000                $28,362.00                                $176,214.69
                                   1335 NORTHMEADOW PARKWAY,
                                   SUITE 119
                                   ROSWELL, GA 30076-4949
   03/07/16             15         IMPERIAL CONCRETE CO., INC.               SETTLEMENT AGREEMENT                                 1149-000                  $2,909.00                               $179,123.69
                                   3612 W. BLOOMINGTON RD.
                                   CHAMPAIGN, IL 61822
   03/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $205.70         $178,917.99
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/15/16           5002         Champaign County Recorder Deeds           RELEASE OF MECHANICS                                 2990-000                                           $58.00         $178,859.99
                                   County Government Office                  LIEN FEE
                                   1776 E. Washington St.
                                   Urbana, IL 61802
   04/01/16             15         IMPERIAL CONCRETE CO., INC.               SETTLEMENT AGREEMENT                                 1149-000                  $2,909.00                               $181,768.99
                                   3612 W. BLOOMINGTON RD.
                                   CHAMPAIGN, IL 61822
   04/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $262.43         $181,506.56
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/29/16             15         IMPERIAL CONCRETE CO., INC.               SETTLEMENT AGREEMENT                                 1149-000                  $2,909.00                               $184,415.56
                                   3612 W. BLOOMINGTON RD.
                                   CHAMPAIGN, IL 61822
   05/06/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $261.48         $184,154.08
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/13/16             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $100.00                              $184,254.08
                                                                             USA v. NEAL S. FREEMAN
   05/13/16             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                      $50.00                              $184,304.08
                                                                             USA v. NEAL S. FREEMAN
   05/13/16             19         AUTO-OWNERS INSURANCE                     Cancellation Refund                                  1229-000                     $246.06                              $184,550.14
                                   LANSING, MICHIGAN 48909
   06/02/16             15         IMPERIAL CONCRETE CO., INC.               SETTLEMENT AGREEMENT                                 1149-000                  $2,911.00                               $187,461.14
                                   3612 W. BLOOMINGTON RD.
                                   CHAMPAIGN, IL 61822
   06/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $274.13         $187,187.01
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                       $40,396.06             $1,061.74
                                                                                                                                                                                                   Page:           3
                                         Case 15-23220                 Doc 49 Filed 11/16/18
                                                                                           FORM 2Entered 11/16/18 14:12:33                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 19 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-23220                                                                                            Trustee Name: Frances Gecker, Trustee                                       Exhibit B
      Case Name: CHAMPAIGN BUILDERS SUPPLY COMPANY                                                                         Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX2069
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0809                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/29/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                    6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   06/30/16             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $100.00                              $187,287.01
                                                                             USA v. NEAL S. FREEMAN
   07/08/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $269.19         $187,017.82
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/27/16             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $100.00                              $187,117.82
                                                                             USA v. NEAL S. FREEMAN
   07/29/16             6          TITLE SERVICES, INC.                      ACCOUNTS RECEIVABLE                                  1121-000                $26,096.00                                $213,213.82
                                   Construction Disbursement Escrow
                                   Account II
                                   610 E. Roosevelt Road, #100
                                   Wheaton, IL 60187
   08/05/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $281.83         $212,931.99
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/29/16             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $100.00                              $213,031.99
                                                                             USA v. NEAL S. FREEMAN
   09/08/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $316.54         $212,715.45
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/13/16             18         PNC BANK - CASHIER'S CHECK                SETTLEMENT AGREEMENT                                 1249-000                $55,000.00                                $267,715.45
                                   REMITTER - LINDSEY W. ELLIOTT
   09/20/16             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                  $2,061.44                               $269,776.89
                                                                             USA v. NEAL S. FREEMAN
   10/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $354.62         $269,422.27
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $400.54         $269,021.73
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $387.06         $268,634.67
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/09/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $399.38         $268,235.29
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)



        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                       $83,457.44             $2,409.16
                                                                                                                                                                                                      Page:           4
                                         Case 15-23220                 Doc 49 Filed 11/16/18
                                                                                           FORM 2Entered 11/16/18 14:12:33                                 Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 8 of 19 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-23220                                                                                                 Trustee Name: Frances Gecker, Trustee                                     Exhibit B
      Case Name: CHAMPAIGN BUILDERS SUPPLY COMPANY                                                                             Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX2069
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX0809                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/29/2018                                                                                Separate Bond (if applicable):


       1                2                              3                                              4                                                       5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                           ($)
   02/02/17           5003         INTERNATIONAL SURETIES LTD.               Blanket Bond 2017                                         2300-000                                        $115.36         $268,119.93
                                   Suite 420
                                   701 Poydras Street
                                   New Orleans, LA 70139
   02/07/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $398.83         $267,721.10
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $359.56         $267,361.54
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/24/17           5004         United States Treasury                    FEIN XX-XXXXXXX FORM                                      2810-000                                     $4,885.00          $262,476.54
                                   INTERNAL REVENUE SERVICE                  1120S 12/31/2015, Late filing
                                   CINCINNATI, OH 45999-0039                 fee with interest
   04/07/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $397.48         $262,079.06
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/05/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $377.55         $261,701.51
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $389.04         $261,312.47
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/10/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $375.97         $260,936.50
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/25/17             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                                    1249-000                   $100.00                              $261,036.50
                                                                             USA v. NEAL S. FREEMAN
   08/07/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $388.03         $260,648.47
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/21/17           5005         ALAN D. LASKO & ASSOCIATES P. C.          First Interim Fee App - Order                                                                         $15,391.79          $245,256.68
                                   205 W. Randolph Street                    dated 8/17/17
                                   Suite 1150
                                   Chicago, IL 60606
                                   ALAN D. LASKO & ASSOCIATES P. C.                                                    ($15,265.70)    3410-000

                                   ALAN D. LASKO & ASSOCIATES P. C.                                                      ($126.09)     3420-000


        UST Form 101-7-TFR (5/1/2011) (Page: 8)                                     Page Subtotals:                                                               $100.00          $23,078.61
                                                                                                                                                                                                   Page:           5
                                         Case 15-23220                 Doc 49 Filed 11/16/18
                                                                                           FORM 2Entered 11/16/18 14:12:33                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 9 of 19 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-23220                                                                                            Trustee Name: Frances Gecker, Trustee                                       Exhibit B
      Case Name: CHAMPAIGN BUILDERS SUPPLY COMPANY                                                                         Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX2069
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0809                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/29/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                    6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   08/30/17             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $100.00                              $245,356.68
                                                                             USA v. NEAL S. FREEMAN
   09/08/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $385.31         $244,971.37
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/27/17             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $265.35                              $245,236.72
                                                                             USA v. NEAL S. FREEMAN
   10/06/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $352.54         $244,884.18
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/24/17             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $265.35                              $245,149.53
                                                                             USA v. NEAL S. FREEMAN
   11/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $364.16         $244,785.37
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/04/17             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $265.35                              $245,050.72
                                                                             USA v. NEAL S. FREEMAN
   12/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $352.19         $244,698.53
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/27/17             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $265.35                              $244,963.88
                                                                             USA v. NEAL S. FREEMAN
   01/08/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $363.82         $244,600.06
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $363.67         $244,236.39
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/12/18             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $265.35                              $244,501.74
                                                                             USA v. NEAL S. FREEMAN
   02/12/18           5006         INTERNATIONAL SURETIES LTD.               Bond No. 016073584                                   2300-000                                          $121.74         $244,380.00
                                   Suite 420
                                   701 Poydras Street
                                   New Orleans, LA 70139
   02/28/18             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $266.10                              $244,646.10
                                                                             USA v. NEAL S. FREEMAN


        UST Form 101-7-TFR (5/1/2011) (Page: 9)                                     Page Subtotals:                                                         $1,692.85            $2,303.43
                                                                                                                                                                                                   Page:           6
                                         Case 15-23220                 Doc 49 Filed 11/16/18
                                                                                           FORM 2Entered 11/16/18 14:12:33                              Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  10 of 19 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-23220                                                                                            Trustee Name: Frances Gecker, Trustee                                       Exhibit B
      Case Name: CHAMPAIGN BUILDERS SUPPLY COMPANY                                                                         Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX2069
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0809                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/29/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                    6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   03/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $328.13         $244,317.97
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/27/18             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $266.10                              $244,584.07
                                   Kansas City, MO                           USA v. NEAL S. FREEMAN
   04/06/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $363.29         $244,220.78
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/24/18             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $266.10                              $244,486.88
                                   Kansas City, MO                           USA v. NEAL S. FREEMAN
   05/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                          $351.45         $244,135.43
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/21/18             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $266.10                              $244,401.53
                                   Kansas City, MO                           USA v. NEAL S. FREEMAN
   05/21/18             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-001                     $266.10                              $244,667.63
                                   Kansas City, MO                           USA v. NEAL S. FREEMAN
   05/22/18             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                  ($266.10)                               $244,401.53
                                   Kansas City, MO                           Reversal
                                                                             Duplicate deposit posted in
                                                                             error.
   06/26/18             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $266.10                              $244,667.63
                                   Kansas City, MO                           USA v. NEAL S. FREEMAN
   07/23/18             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $266.10                              $244,933.73
                                   Kansas City, MO                           USA v. NEAL S. FREEMAN
   08/24/18           5007         UNITED STATES TREASURY                    FEIN XX-XXXXXXX FORM                                 4300-000                                          $685.65         $244,248.08
                                   INTERNAL REVENUE SERVICE                  1120S 12/31/2013
                                   OGDEN, UT 84201-0039                      August 20, 2018 Notice
   08/27/18             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $266.10                              $244,514.18
                                   Kansas City, MO                           USA v. NEAL S. FREEMAN
   09/19/18             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $266.10                              $244,780.28
                                   Kansas City, MO                           USA v. NEAL S. FREEMAN
   10/18/18             17         UNITED STATES TREASURY                    DISTRICT COURT PAYMENT                               1249-000                     $246.42                              $245,026.70
                                   Kansas City, MO                           USA v. NEAL S. FREEMAN


                                                                                                             COLUMN TOTALS                               $276,750.97            $31,724.27

        UST Form 101-7-TFR (5/1/2011) (Page: 10)                                    Page Subtotals:                                                         $2,109.12            $1,728.52
                                                                                                                                           Page:   7
                                 Case 15-23220   Doc 49   Filed 11/16/18 Entered    11/16/18
                                                                              Less: Bank         14:12:33
                                                                                         Transfers/CD's         Desc$0.00
                                                                                                                     Main         $0.00
                                                           Document     Page 11
                                                                          Subtotal
                                                                                   of 19                        $276,750.97   $31,724.27
                                                                                    Less: Payments to Debtors         $0.00       $0.00    Exhibit B
                                                                              Net                               $276,750.97   $31,724.27




UST Form 101-7-TFR (5/1/2011) (Page: 11)                    Page Subtotals:                                           $0.00       $0.00
                                                                                                                                                            Page:     8
                                 Case 15-23220    Doc 49          Filed 11/16/18 Entered 11/16/18 14:12:33          Desc Main
                                                                   Document     Page 12 of 19
                                                                                                                                                             Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                         NET             ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX2069 - Checking                                        $276,750.97               $31,724.27           $245,026.70
                                                                                                         $276,750.97               $31,724.27           $245,026.70

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                      $0.00
                                            Total Net Deposits:                       $276,750.97
                                            Total Gross Receipts:                     $276,750.97




UST Form 101-7-TFR (5/1/2011) (Page: 12)                            Page Subtotals:                                        $0.00                $0.00
                  Case 15-23220               Doc 49       Filed 11/16/18 Entered 11/16/18 14:12:33                                 Desc Main
                                                            Document     Page 13 of 19
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 15-23220                                                                                                                            Date: October 29, 2018
Debtor Name: CHAMPAIGN BUILDERS SUPPLY
COMPANY
Claims Bar Date: 11/27/2015


Code #     Creditor Name And Address           Claim Class       Notes                                                 Scheduled           Claimed            Allowed
            ALAN D. LASKO &                    Administrative                                                              $0.00          $7,705.80          $7,705.80
100        ASSOCIATES P. C.
3410       205 W. Randolph Street                                Second and Final Fee App
           Suite 1150
           Chicago, IL 60606
           alasko@adlassoc.com
            ALAN D. LASKO &                    Administrative                                                              $0.00         $15,265.70         $15,265.70
100        ASSOCIATES P. C.
3410       205 W. Randolph Street                                First Interim Fee Application
           Suite 1150
           Chicago, IL 60606
           alasko@adlassoc.com
            ALAN D. LASKO &                    Administrative                                                              $0.00             $67.13             $67.13
100        ASSOCIATES P. C.
3420       205 W. Randolph Street                                SECOND AND FINAL EXPENSES
           Suite 1150
           Chicago, IL 60606
           alasko@adlassoc.com
            ALAN D. LASKO &                    Administrative                                                              $0.00            $126.09            $126.09
100        ASSOCIATES P. C.
3420       205 W. Randolph Street                                First Interim Fee Application
           Suite 1150
           Chicago, IL 60606
           alasko@adlassoc.com
           Frances Gecker                      Administrative                                                              $0.00         $17,087.55         $17,087.55
100        FRANKGECKER LLP
2100       325 N. LaSalle Street, Suite 625
           Chicago, IL 60654


           FRANKGECKER LLP                     Administrative                                                              $0.00         $67,842.50         $67,842.50
100        325 N. LaSalle Street
3110       Suite 625                                             FIRST AND FINAL FEE APP.
           Chicago, Illinois 60654


           FRANKGECKER LLP                     Administrative                                                              $0.00            $380.00            $380.00
100        325 N. LaSalle Street
3120       Suite 625                                             FIRST AND FINAL EXPENSES.
           Chicago, Illinois 60654


           United States Treasury              Administrative                                                              $0.00          $4,885.00          $4,885.00
100        INTERNAL REVENUE SERVICE
2810       CINCINNATI, OH 45999-0039                             2015 - tax return late filing penalty and interest.




           UNITED STATES TREASURY              Administrative                                                              $0.00            $685.65            $685.65
100        INTERNAL REVENUE SERVICE
2810       OGDEN, UT 84201-0039                                  Balance due on Form 1120S for tax period 12/31/13.




                                                                               Page 1                                          Printed: October 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 13)
                 Case 15-23220              Doc 49          Filed 11/16/18 Entered 11/16/18 14:12:33      Desc Main
                                                             Document     Page 14 of 19
                                                                        Exhibit C
                                                              ANALYSIS OF CLAIMS REGISTER
Case Number: 15-23220                                                                                                  Date: October 29, 2018
Debtor Name: CHAMPAIGN BUILDERS SUPPLY
COMPANY
Claims Bar Date: 11/27/2015


Code #     Creditor Name And Address          Claim Class       Notes                        Scheduled           Claimed            Allowed
7P         ILLINOIS DEPARTMENT OF             Priority                                           $0.00         $13,500.20         $13,500.20
280        EMPLOYMENT SECURITY
5800       33 SOUTH STATE STREET
           CHICAGO, ILLINOIS 60603
           ATTN: BANKRUPTCY UNIT -
           10TH FLR.

1          MIDSTATE COLLECTION                Unsecured                                          $0.00         $22,852.19         $22,852.19
300        SOLUTIONS INC..
7100       C/O ARTHUR L. MANN
           TEPPER & MANN P. C.
           507 S BROADWAY AVE.
           URBANA, IL 61801

2          FORD MOTOR CREDIT                  Unsecured                                          $0.00          $3,630.40          $3,630.40
300        COMPANY LLC
7100       C/O BLITT AND GAINES
           661 GLENN AVE
           WHEELING, IL 60090

3          LEHIGH CEMENT COMPANY,             Unsecured                                          $0.00       $534,707.34         $534,707.34
300        LLC
7100       Laurie & Brennan, LLP
           Attn: Ryan Hiss
           2 North Riverside Dr.
           Suite #1750
           Chicago, IL 60606

4          CENTRAL STATES HEALTH              Unsecured                                          $0.00         $38,298.99         $38,298.99
300        AND WELFARE FUND
7100       9377 WEST HIGGINS ROAD
           ROSEMONT, IL 60018


5          BERNARD O. HINKLE, JR.             Unsecured                                          $0.00       $113,794.69         $113,794.69
300        C/O R. SCOTT ALSTERDA
7100       NIXON PEABODY LLP
           70 WEST MADISON, SUITE
           3500
           CHICAGO, IL 60602
           312-977-9235

6          NATIONAL LABOR                     Unsecured                                          $0.00         $18,624.00         $18,624.00
300        RELATIONS BOARD
7100       REGION 25
           575 N PENNSYLVANIA STREET
           RM 238
           INDIANAPOLIS, IN 46204




                                                                         Page 2                      Printed: October 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 14)
                 Case 15-23220              Doc 49          Filed 11/16/18 Entered 11/16/18 14:12:33              Desc Main
                                                             Document     Page 15 of 19
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 15-23220                                                                                                          Date: October 29, 2018
Debtor Name: CHAMPAIGN BUILDERS SUPPLY
COMPANY
Claims Bar Date: 11/27/2015


Code #     Creditor Name And Address          Claim Class        Notes                               Scheduled           Claimed             Allowed
7U         ILLINOIS DEPARTMENT OF             Unsecured                                                  $0.00           $220.00             $220.00
300        EMPLOYMENT SECURITY
7100       33 SOUTH STATE STREET
           CHICAGO, ILLINOIS 60603
           ATTN: BANKRUPTCY UNIT -
           10TH FLR.

8          United States Treasury             Unsecured                                                  $0.00          $9,983.50              $0.00
300        INTERNAL REVENUE SERVICE
7100       CINCINNATI, OH 45999-0039                             DISALLOWED - ORDER DATED 10/25/18




           Case Totals                                                                                   $0.00       $869,656.73         $859,673.23
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 3                        Printed: October 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 15)
        Case 15-23220              Doc 49     Filed 11/16/18 Entered 11/16/18 14:12:33             Desc Main
                                               Document     Page 16 of 19




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 15-23220
     Case Name: CHAMPAIGN BUILDERS SUPPLY COMPANY
     Trustee Name: Frances Gecker, Trustee
                         Balance on hand                                              $              245,026.70

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                          Interim Payments Proposed
                         Reason/Applicant              Total Requested    to Date          Payment
      Trustee Fees: Frances Gecker                    $        17,087.55 $                0.00 $      17,087.55
      Attorney for Trustee Fees:
      FRANKGECKER LLP                                 $        67,842.50 $                0.00 $      67,842.50
      Attorney for Trustee Expenses:
      FRANKGECKER LLP                                 $           380.00 $                0.00 $          380.00
      Accountant for Trustee Fees: ALAN D.
      LASKO & ASSOCIATES P. C.                        $        22,971.50 $        15,265.70 $            7,705.80
      Accountant for Trustee Expenses: ALAN
      D. LASKO & ASSOCIATES P. C.                     $           193.22 $           126.09 $                67.13
      Other: United States Treasury                   $         4,885.00 $         4,885.00 $                 0.00
      Other: UNITED STATES TREASURY                   $           685.65 $           685.65 $                 0.00
                 Total to be paid for chapter 7 administrative expenses               $               93,082.98
                 Remaining Balance                                                    $              151,943.72


               Applications for prior chapter fees and administrative expenses have been filed as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 16)
         Case 15-23220             Doc 49   Filed 11/16/18 Entered 11/16/18 14:12:33              Desc Main
                                             Document     Page 17 of 19




                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 13,500.20 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          ILLINOIS DEPARTMENT
                          OF EMPLOYMENT
     7P                   SECURITY            $                13,500.20 $              0.00 $        13,500.20
                 Total to be paid to priority creditors                                $              13,500.20
                 Remaining Balance                                                     $             138,443.52


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 732,127.61 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 18.9 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          MIDSTATE
                          COLLECTION
     1                    SOLUTIONS INC..                 $    22,852.19 $              0.00 $         4,321.29
                          FORD MOTOR CREDIT
     2                    COMPANY LLC                     $     3,630.40 $              0.00 $           686.50
                          LEHIGH CEMENT
     3                    COMPANY, LLC                    $   534,707.34 $              0.00 $      101,111.84




UST Form 101-7-TFR (5/1/2011) (Page: 17)
         Case 15-23220             Doc 49   Filed 11/16/18 Entered 11/16/18 14:12:33             Desc Main
                                             Document     Page 18 of 19




                                                       Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                     of Claim              to Date          Payment
                          CENTRAL STATES
                          HEALTH AND
     4                    WELFARE FUND               $        38,298.99 $               0.00 $         7,242.24
                          BERNARD O. HINKLE,
     5                    JR.                        $       113,794.69 $               0.00 $        21,518.29
                          NATIONAL LABOR
     6                    RELATIONS BOARD            $        18,624.00 $               0.00 $         3,521.75
                          ILLINOIS DEPARTMENT
                          OF EMPLOYMENT
     7U                   SECURITY            $                  220.00 $               0.00 $            41.61
     8                    United States Treasury     $              0.00 $              0.00 $              0.00
                 Total to be paid to timely general unsecured creditors                $            138,443.52
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 18)
        Case 15-23220              Doc 49   Filed 11/16/18 Entered 11/16/18 14:12:33   Desc Main
                                             Document     Page 19 of 19




                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 19)
